Citation Nr: 0426135	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
multiple joints, to include as secondary to service-connected 
residuals of a cold injury of the feet.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from November 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the benefit sought on 
appeal.

In November 2002, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
RO.  The hearing transcript is on file.  

In May 2003, this case was remanded to the RO for additional 
development and to ensure compliance with due process.  The 
case is once more before the Board for appellate 
consideration.  

In an August 2004 informal hearing presentation the veteran's 
representative appears to be raising additional issues for 
the first time.  Such new matters are referred to the RO for 
further clarification and any formal adjudicatory action 
deemed necessary.  The Board's jurisdiction is limited to the 
issue of entitlement to service connection for arthritis of 
multiple joints.  

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  





REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for arthritis of multiple joints, to include as 
secondary to service-connected residuals of a cold injury of 
the feet remains unresolved.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In reviewing the record, including the November 2002 Travel 
Board hearing transcript, the Board notes that there appears 
to be pertinent outstanding medical records which might prove 
helpful to the veteran's claim.  

In an April 2000 statement, the veteran reported that doctors 
at Bay Pines VA Medical Center (MC) told him that he has 
arthritis in all major joints including the back, legs, arms, 
and neck.  Such records are not on file.

At the November 2002 Travel Board hearing, the veteran 
reported that during service, he was hospitalized at Fort 
Riley medical center in Kansas for treatment of cold injury 
symptoms for approximately 4 to 6 months.  He noted that a 
Dr. Inbach, a service physician, told him at that time, he 
would develop early age arthritis due to the cold injury.  
The veteran's representative recently noted that such service 
hospital records are not on file and that the record lacks 
any attempt by the RO to obtain such records.  

Moreover, the Board notes that at the Travel Board hearing, 
the veteran also indicated that in mid October 2000, a Dr. 
K.A.H., a VA physician, expressed a causal connection between 
the veteran's cold injury in service and his arthritis 
symptoms.

The Board notes that the record contains an October 12, 2000, 
VA rheumatology consult report by K.A.H., M.D., an infectious 
disease consultant.  The VA physician noted that he would 
undertake research to see if he could find literature which 
substantiated a causal relationship between the veteran's 
multiple joint symptoms and frostbite.  No pertinent followup 
records are on file.  

The record also suggests that there may be outstanding 
medical records pertaining to the veteran's award of Social 
Security Administration (SSA) disability benefits.

In the instant claim, it is necessary to obtain all 
outstanding medical records, if they exist, prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); 38 U.S.C.A. § 5103A(c) (West 2002).

Also, the record shows that in a May 2004 rating decision, 
the RO denied entitlement to a TDIU.

In an August 2004 informal hearing presentation, the 
veteran's representative appeared to suggest disagreement to 
the RO's denial of entitlement to TDIU.  

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for an SOC. Manlincon v. West, 12 Vet. 
App. 238 (1999).  As noted above, the RO denied the veteran's 
claim for a TDIU.  The veteran's representative filed a 
timely notice of disagreement.  The RO has yet to promulgate 
a SOC on that issue.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded 
including supportive competent medical 
evidence showing a causal relationship 
between any existing multiple joint 
arthritic process and active service or 
causally related to service-connected 
cold injury of the feet.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

2.  All necessary arrangements should be 
made including, completion of NA Form 
13055, to obtain outstanding hospital 
records at Fort Riley medical center in 
Kansas regarding a 4 to 6 month period of 
hospitalization for treatment of a cold 
injury in service. Special emphasis 
should be placed on obtaining relevant 
records of treatment by Dr. Inbach, a 
service physician at that time.  If no 
additional service records can be found 
by appropriate federal agencies, 
including the National Archives and 
Records Administration and the National 
Personnel Records Center (NPRC), or if 
they have been destroyed, specific 
confirmation of that fact should be 
requested.  

3.  All necessary arrangements should be 
made to obtain the disability 
determination and supporting 
documentation from the SSA.

4.  The veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him since service for 
arthritis of multiple joints and/or told 
him that a causal relationship existed 
between his arthritis process and active 
service or his service-connected cold 
injury of the feet.  The veteran should 
be provided with release forms to be 
signed and returned for each health care 
provider identified.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies unless they are 
already of record.

Regardless of the veteran's response, all 
relevant outstanding VA medical reports 
showing treatment for multiple joint pain 
and arthritis should be obtained.

Special emphasis should be placed on 
obtaining all followup VA records of 
treatment from K.A.H., M.D., subsequent 
to the rheumatology consult undertaken by 
the physician on or about October 12, 
2000, regarding the veteran's multiple 
joint pain symptoms.  At that time 
K.A.H., M.D., indicated that he would 
undertake research to see if literature 
supported a causal connection between the 
veteran's multiple joint symptoms and 
frostbite.

If these records cannot be obtained, the 
veteran should be informed of such fact 
and of what efforts were made to obtain 
them.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested opinion 
should be reviewed to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

6.  The veteran should be issued a SOC on 
the issue of entitlement to a TDIU.  The 
veteran should be advised that he must 
submit a timely substantive appeal if 
appellate review by the Board is desired.

7.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for arthritis of 
the multiple joints, to include as 
secondary to service-connected residuals 
of a cold injury of the feet should be 
adjudicated.  Consideration of 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995), should be noted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  









Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  The veteran need take 
no action until he is notified by the VBA AMC.



		
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


